                                  Case 3:19-bk-04607-JAF                            Doc 2       Filed 12/05/19         Page 1 of 4




Fill in this information to identify the case

Debtor       name       NRP Lease Holdinqs. LLC

United States Bankruptcy Court for           the:    MIDDLE DISTRICT OF FLORIDA

Case number (if known)
                                                                                                                                   !   Check if this is an
                                                                                                                                       amended flling



Official Form 202
Declaration Under Pe naltv of Peri ury for Non-lndividual Debtors                                                                                            12115


An individual who is authorized to act on behalf of a non.individual debtor, such as a corporation or partnership, must sign and submit this
                                                                                                                                       and any
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document'
and the date. Bankruptcy Rules 1008 and 9011'

WARNING   - Bankruptcy fraud is a serious crime. Making a false statement,  concealing property, or obtaining money or propgrtv bv fraud in
connection with a bankrupiCy       can result in fines uplo $500,000 or imprisonment for up to 20 years, or both. 18 U.s.c' SS 152' 1341'
1519, and 3571.                          """"


                  Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case.

        I have examined      the information in the documents checked below and I have a reasonable belief that the information is true and correct:

             tr     Schedute NB: AssefsRea/ a nd Personal Property (Official Form 206A/8)
             tr     schedute D: creditorswho Have Claims secured by Property (official Form 206D)
             tr     schedule E/F: creditors lAlho Have lJnsecured c/arms (official Form 206E/F)
             tr     Schedule G: Executory Contracts and lJnexpired Leases (Official Form 206G)
             tr     Schedule H: Codebtors (Official Form 206H)
             tr     Summary of Assets and Liabilities for Non-lndividuals (Official Form 206Sum)
             tr     Amended Schedule
                                                                                                                                     (Official Form 204)
             T      Chapter 1 1 or Chapter 9 Cases: Llst of Cre ditors Who Have the 20 Largest Unsecured Claims and Are Nof /nsiders
             tr     Other document that requires a declaration

         I   declare under penalty of perjury that the foregoing is hue              correct.
                                                                                                                             {
             Executed   on         I                                   x                        P. a)nilrr,^-
                                                                           Signature of                on behalf of debtor

                                                                                  P. Woodburn    lll
                                                                                  name

                                                                           Manager




 Official Form     202                                           Declaration Under Penalty of Perjury for Non.lndividual Debtors
                                                                                                                                                  Bost Caso Bankruptcy
 Software Copyright (c) 1996-201 9 Best Case, LLC - www.bestcase.com
                                          Case 3:19-bk-04607-JAF                              Doc 2     Filed 12/05/19               Page 2 of 4



Fill in this information to ide the case
Debtor    name     NRP   Lease         LLC
United States Bankruptcy Court for       MIDDLE DISTRICT OF FLORIDA                                                                                   E   Check if this is an

                                                                                                                                                          amended filing
Case number (if known):




offi cial Form 204                                                                 Claims and
Ghapter 11 or ChaPter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured         12115
Are Not lnsiders
                                                                          in a chapter 11 or chapter 9 case' lnclude claims which the
A list of creditors holding the 20 largest unsecured claims must be filed
debtordisputes. Do notinclude claiins oy         peoonorentity.who is an insider, as defined in 11 u.s.c' S {01(31)' Also, do not
                                             "ny                                  inadequate collateral value places the creditor
include claims by secured creditors, unless t'he unsecured cliim resulting from
among the holders of the 20 largest unsecured claims'
                          Name,            number Nature of clalm                                lndlcate lf clalm
Name of credltor and
                                                  (for example, trade                             is contlngent,
complete halling address, and emall address of
                          creditor contact        debts, bank loans,                             unllquldated, or
lncludlng zlp code
                                                                     professional services,          dlsputed
                                                                     and government                                  Total clalm, if      Deductlon for value       Unsecured clalm
                                                                     contracts)                                      Dartially secured    of collateral or setoff
                                                                                                                                                                           $111,858.08
 SharedLabs, lnc.                                                    [balance
 6 E. Bay St., #400                                                  12t03t20191
 Jacksonville, FL
 32202
                                                                                                                                                                             $42,028.64
 Hudson EnergY                                                       [83{ North Central Disputed
 P.O. Box 73'1137                                                    Parkway, LLC -
 Dallas, TX                                                          Galleria Malll
 75373-7737                                                          [balance as of
                                                                      12t03t20191
                                                                                                 Disputed                                                                     $34,995.07
 Roma Foodservice                                                    [831 North Central
 Cistar Corp.                                                        Parkway, LLC -
 P.O. Box 209043                                                     Galleria Malll
 Dallas, TX                                                          [balance as of
 7                                                                    12t03t20191
                                                                                                                                                                              $27,659.92
 Whirley Drink Works                                                  [balance
 P.O. Box 642576                                                      12t03t20191
 Pittsburgh, PA
 15264-2576                                                                                                                                                                   $15,177.33
 Hardball Creative                                                    [balance as of
 73{ DuvalStation                                                     12103t20197
 Rd., #107-326
 Jacksonville, FL
 32218                                                                                                                                                                        $14,626.58
 Triotech                                                             [831 North Central         Disputed
 780 rue Marion                                                       Parkway, LLC -
 Joliette, Que'bec                                                    Galleria Malll
 J6E 8S2                                                              [balance as of
 CANADA                                                                12t03t201
                                                                                                                                                                               $13,966.82
 Matt Loeb                                                            [balance as of
 2315 Beach Blvd.,                                                     12t03t20191
 #203
 Jacksonville Beach,
  FL32250                                                                                                                                                                      $1{,058.46
  Cox Media, LLC                                                       [balance as of
  P.O. Box 105353                                                      12t03t20191
  Atlanta, GA 30348


                                                                                                                                   Unsecured claims                              Page   1

 officiat form   204                                    chapter 11 or chapter 9 cases: List of creditors \ /ho Have the 20 Largest
                                                                                                                                                                    Best Case Bankruptcy
 Softwar€ Copyright (c) 1996-201   I   Best Case' LLC - www bestcase com
                                      Case 3:19-bk-04607-JAF                               Doc 2         Filed 12/05/19                Page 3 of 4



                                                                                                                      Case number (if known)
Debtor NRP                  Holdinos. LLC
          Name

                          Name, telephone number Nature of clalm                              lndlcate lf clalm      Amount of clalm
Name of credltor and
                                                                                               ls contlngent,        lf the claim is fully unsecured, fill in only unsecured claim amount. lf
complete maillng address, and emall address of   (for example, trade
                                                                                                                                                       tn total claim amount and deduction for
                          creditor contact       debts, bank loans,                           unllquldated, or       claim is partially secured,
lncludlng zlp code                                                                                                                         or setofi to             unsecured claim
                                                                  professional services,          dlsputed           value of
                                                                                                                     Total clalm,                 Deductlon for              Unsecured
                                                                                                                                                of            or setoff
                                                                                                                                                                                   $10,000.00
WSYX                                                               Ibalance
P.O. Box 206270                                                    12t03t20191
Dallas, TX
        270
                                                                                                                                                                                     $6,500.00
C3 Media GrouP,                                                    [balance as of
lnc.                                                               12t03120191
9838 old
Baymeadows Rd.,
#356
Jacksonville, FL
32256
                                                                                                                                                                                     $6,499.00
Media Mix, LLG                                                     [balance as of
9822 Tapestry Park                                                 12t03t20191
Cir.,#207
Jacksonville, FL
32246
                                                                                                                                                                                      $5,928.00
Valpak of                                                          [balance
Jacksonville                                                       12t03t20191
805 Executive
Center Dr, W
Saint Petersburg, FL
 33702
                                                                                                                                                                                      $5,128.00
 Mint Magazine                                                     [balance as of
 P.O. Box 829729                                                    12t03t20191
 Philadelphia, PA
 19182-9729
                                                                                                                                                                                      $3,683.11
 Dagher Printing for                                                [balance as of
 Ail                                                                12103t20197
 11775 Marco Beach
 Dr.
 Jacksonville, FL
 32224
                                                                                                                                                                                      $3,575.00
 Discover Tec                                                       [balance as of
 4887 Belfort Rd.,                                                  12103t20191
 #400
 Jacksonville, FL
                                                                                               Disputed                                                                                $3,263.47
 Republic Services                                                  [831 North Central
 P.O. Box 78829                                                     Parkway, LLC -
 Phoenix, AZ                                                        Galleria Malll
 85062-8829                                                         [balance as of
                                                                     12t03t20191
                                                                                                                                                                                       $3,088.80
 H&H Products                                                       [balance as of
 6600 Magnolia                                                       12t03t20191
  Homes Rd.
  Orlando. FL 32810
                                                                                                                                                                                       $2,722.00
  Ad Pages                                                           [83] North Central Disputed
  1705 Ave. K                                                        Parkway, LLC -
  Plano, TX                                                          Galleria Malll
  75074-6181                                                         [balance as of
                                                                     12t03t20191



                                                                                                         VVho Have   the 20 Largest Unsecured claims                                   page2
 Offlcial form   204                                  Chapter 11 or chapter 9 Cases: List of Creditors
                                                                                                                                                                          Best Case Bankruptcy
 Software Copyright (c) '1996-2019 Best Case, LLC -   w   bestcase com
                                      Case 3:19-bk-04607-JAF                          Doc 2        Filed 12/05/19              Page 4 of 4



                                                                                                               Casenumber (ifknown)
D€btor     NRP Lease Holdings, LLC
           Name




                                                                                                                                                             $2,692.80
iHeartMedia                                                        [balance as of
5588 Collection                                                    12t031201 el
Genter Dr.

Lazer Runner                                                       [831 North Gentral      Disputed                                                          $2,6{3.86
7927ACoronet Rd.                                                   Parkway, LLG -
Edmonton, Alberta                                                  Galleria Malll
T6E 4N7                                                            [balance as of
GANADA                                                             12103t20191




                                                     Chapter 11 or Chapter g Cases: List of Creditors \Mro Have the 20 Largest Unsecured clalms               Page 3
 Official form   204
                                                                                                                                                  Bsst Cas6 BankruPtcy
 Sofuilare Copyright (c) 'l 996-2019 Bost Case, LLC - wlvwb€stcaEs.com
